SPECIAL OPPORTUNITIES FUND, INC. CODE OF ETHICS FOR SENIOR OFFICERS PREAMBLE Section 406 of the Sarbanes-Oxley Act of 2002 directs that rules be adopted disclosing whether a company has a code of ethics for senior financial officers. The U.S. Securities and Exchange Commission (the “SEC”) has adopted rules requiring annual disclosure of an investment company’s code of ethics applicable to the company’s principal executive as well as principal financial officers, if such a code has been adopted. In response, the Fund (the “Fund”) has adopted this Code of Ethics. STATEMENT OF POLICY It is the obligation of the senior officers of the Fund to provide full, fair, timely and comprehensible disclosurefinancial and otherwiseto the Fund’s shareholders, regulatory authorities and the general public. In fulfilling that obligation, senior officers must act ethically, honestly and diligently. This Code is intended to enunciate guidelines to be followed by persons who serve the Fund in senior officer positions.No Code of Ethics can address every situation that a senior officer might face; however, as a guidingprinciple, senior officers should strive to implement the spirit as well as theletter of applicable laws, rules and regulations, and to provide the type of clear and complete disclosure and information the Fund’s shareholders have a right to expect. The purpose of this Code of Ethics (the “Code”) is to promote high standards of ethical conduct by Covered Persons (as defined below) in their capacities as officers of the Fund, to instruct them as to what is considered to be inappropriate and unacceptable conduct or activities for officers and to prohibit such conduct or activities.
